Citation Nr: 0523015	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-03 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for Hepatitis C.  In 
July 1998, the veteran testified at an RO hearing.

In August 1999, the Board denied the veteran's claim for 
entitlement to service connection for Hepatitis C finding 
that the claim was not well grounded.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(CAVC) asserting that the Board had not provided an adequate 
statement of reasons and bases for its decision.  In a March 
2000 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand.  The Board's decision 
was vacated and the veteran's claim was remanded to the 
Board.  

In November 2000, the Board remanded the case to the RO for a 
VA medical opinion.  A VA examiner provided a medical opinion 
in April 2001, but it was insufficient; so, the Board 
referred the case for a medical expert opinion from the 
Veteran's Health Administration (VHA) in May 2003.  In June 
2003, a VHA examiner provided a documented list of the 
veteran's medical history based on a review of the service 
medical records and post-service medical records.  The Board 
found this report to be insufficient as a medical opinion, 
and returned the claims file to the VHA examiner to provide a 
medical opinion.  The VHA examiner provided an adequate 
medical opinion in January 2005.  Thus, all necessary 
development has been accomplished and this case is properly 
before the Board.

The Board notes that the veteran's service representative 
asserted in a May 2005 brief that the January 2005 VHA 
opinion is insufficient because the examiner stated that he 
did not have the records used to treat the veteran in a 
previous examination.  However, the VHA examiner stated that 
he had reviewed the veteran's medical records and also made a 
detailed account of the veteran's medical history during and 
after service, including the findings of the previous 
examination.  Therefore, the VHA opinion is considered 
adequate for VA purposes.    


FINDINGS OF FACT

The competent and most probative medical evidence of record 
does not relate the veteran's Hepatitis C to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
February 1998 rating decision, a February 1998 statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's) dated in June 1998, July 1998, and February 1999 
that discussed the pertinent evidence, and the laws and 
regulations related to a claim for service connection for 
Hepatitis C.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

Thereafter, the CAVC granted the Joint Motion for Remand in 
March 2000 and the VCAA became effective in November 2000.  
In a November 2002 SSOC, the RO notified the veteran of the 
new laws and regulations associated with the newly enacted 
VCAA and notified the veteran of evidence needed to 
substantiate his claim, offered to assist him in obtaining 
any relevant evidence, and advised that he should submit any 
evidence in his possession.  The November 2002 SSOC gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that the November 2002 SSOC notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.  Moreover, in March 2005, 
the Board provided the veteran with the January 2005 VA 
medical opinion, and notified him that he had an additional 
60 days to submit any new evidence or argument.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and SSOC's, including the notice of the new 
laws and regulations associated with the passage of the VCAA 
provided in the November 2002 SSOC complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a February 1998 rating decision, the RO denied 
service connection for Hepatitis C.  In November 2000, the 
VCAA became effective.  In a November 2002 SSOC, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in November 2002 was not given prior 
to the first AOJ adjudication of the claim, the subsequent 
SSOC and Board remand corrected any procedural errors.  
Additionally, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and private treatment reports dated from November 
1994 to September 1998.  The Board finds that no additional 
medical treatment records are necessary to proceed to a 
decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided three VA medical opinions dated in April 
2001, June 2003, and January 2005, and a considered medical 
opinion regarding the pertinent issues in this matter was 
provided.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for Hepatitis C 
in March 1997.  In July 1997 and September 1997 rating 
decisions, the RO denied the veteran's claim on the basis 
that it was not well grounded.  The veteran submitted an 
October 1997 statement that he acquired Hepatitis C in the 
military from the shots he was given.  In February 1998, the 
RO continued its previous denial.  The veteran testified at a 
July 1998 RO hearing that he contracted a sexually 
transmitted disease while stationed in the Philippines and 
that medical evidence in the record shows that Hepatitis C is 
contracted through sexually transmitted disease and 
intravenous drug use.  The veteran stated that he has never 
been an intravenous drug user.  The veteran reported that a 
U.S. News World and Reports Magazine article showed that 20 
percent of Hepatitis C cases came from sexual contact and 
that there is a 20-year span from contact to diagnosis.  He 
also noted that his medical doctor told him that tests for 
Hepatitis C were not available until the 1990's, and that 
until that time simple blood work would not have detected 
Hepatitis C.  The veteran stated that his Hepatitis is at an 
advanced stage.  On a September 1998 private medical 
statement, the veteran stated that he believes he acquired 
Hepatitis C in military service from receiving multiple 
injections with unsterile needles, which were used on many 
other individuals.  He denied any intravenous drug use, 
exposure to persons known to have hepatitis, a family history 
of liver disease, blood transfusions or any other types of 
exposures, which may make him susceptible to Hepatitis C.  In 
sum, the veteran contends that his current Hepatitis C is a 
direct result of his service, thus entitling him to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the medical evidence shows a current Hepatitis C 
diagnosis.  A November 1994 private clinical laboratory 
report shows a finding of Hepatitis C virus, repeatedly 
reactive.  A February 1995 private biopsy report shows a 
clinical history of positive antibody test for Hepatitis C.  
Another private clinical laboratory report dated in September 
1997 shows a positive test for Hepatitis C.

The next issue is whether there is evidence of in-service 
incurrence of Hepatitis C.                                                                                                             

The service medical records do not show any clinical findings 
relating to Hepatitis C.  An October 1980 medical report 
shows a diagnosis of acute gonococcal urethritis.  A July 
1981 medical record shows a finding of dysuria and urethal 
discharge.  An October 1981 medical report shows the veteran 
was seen for crabs.  He also indicated that he was treated 
previously for crabs.  Examination reports dated in November 
1981 and November 1982 show negative hepatic tests. 

Although the evidence does not show that Hepatitis C was 
incurred in service, the Board will determine whether the 
remaining medical evidence of record shows any relationship 
between the veteran's current Hepatitis C and sexually 
transmitted diseases, exposure to needles, or any other 
incidents in service. 

A March 1995 private treatment report notes that the 
veteran's wife refused to fill a prescription because of the 
veteran's history of drug abuse and alcoholism.

An August 1997 letter from a private physician ("Dr. T") 
notes that he has treated the veteran for three years for 
chronic Hepatitis C, and that based on a previous liver 
biopsy, the evidence suggests the veteran acquired the 
disease in the early 1980's, which would correspond to his 
time in the military.  Dr. T noted that the veteran may have 
acquired Hepatitis C through sexual contact, but it was 
uncertain how this took place.  He also asserted that because 
accurate detection of Hepatitis C was not available until 
1990, it is doubtful evidence that this viral illness or 
diagnosis would have shown up in his service medical records.  
On a September 1997 letter, Dr. T again stated that he 
suspects that the veteran acquired Hepatitis C through his 
sexual contact in service in October 1980, when he acquired a 
sexually transmitted disease.  He also indicated that a 
sexually transmitted disease is considered as a surrogate 
marker for acquiring Hepatitis C.  In February 1998, Dr. T 
stated that after review of the available evidence, "it is 
at least (or more) likely than not that [the veteran's] 
Hepatitis C was incurred while on active Naval duty."  He 
again noted that accurate detection of Hepatitis C was not 
available until 1990, and that the veteran's discharge 
examination was dated in March 1983.  Dr. T noted in July 
1998 that the Center for Disease Control reported that up to 
20 percent of patients might have acquired Hepatitis C 
through sexual contact.  He indicated that because the 
veteran had no other risk factors for Hepatitis C (tattoos, 
need stick injuries, blood transfusions, or IV drug abuse), 
the veteran must have acquired it through his sexual contact 
in service.  Dr. T stated that he admits that all of this is 
speculative, but indicated that it is the only logical 
conclusion that one can draw to determine how the veteran 
acquired Hepatitis C.

A September 1998 private medical statement shows the 
veteran's assertions that he acquired Hepatitis C in military 
service from receiving injections with unsterile needles, and 
his denial of any intravenous drug use, exposure to persons 
known to have hepatitis, a family history of liver disease, 
blood transfusions or any other types of exposures, which may 
make him susceptible to Hepatitis C.

A later September 1998 private medical statement shows the 
veteran's medical history was significant for prior drug 
abuse, although the veteran denied drug use since July 1993.  
The veteran indicated that he experimented with marijuana and 
cocaine in the past.

On an April 2001 VA medical statement the examiner indicated 
that she had reviewed the claims file, noting a venereal 
disease in service, and that it could be presumed that the 
veteran acquired Hepatitis C at that time.  However, the 
examiner indicated that due to the veteran's history of drug 
abuse and alcoholism that this was just presumptive and not 
definite.  Furthermore, she noted that any of her opinions 
would be speculative, and that she would not be able to 
determine exactly when the veteran developed Hepatitis C.  
She noted that exposure to venereal disease does give one a 
higher risk of developing Hepatitis C, as well as IV drug 
use, and that the veteran's primary physician found that the 
veteran's Hepatitis C was probably developed during active 
service.  The VA examiner, however, found the primary 
physician's opinion to be presumptive and not with good 
grounds, due to the veteran's history of drug abuse and 
alcoholism.

On a June 2003 VA opinion, the examiner stated that he 
reviewed the claims file and noted the veteran's history of 
sexually transmitted disease in service in October 1980 and 
July 1981.  The examiner also noted that the veteran had 
normal liver enzymes in November 1981 and November 1982.  
Additionally, the examiner recorded the post-service medical 
history of Hepatitis C, including Dr. T's findings, and the 
conflicting reports of the veteran's past drug use.  The 
examiner went on to note that infected sexual partners could 
transmit the Hepatitis C virus, although at a low frequency.  
He stated that sexually transmitted diseases might be a 
surrogate marker of other high-risk behaviors that may also 
predispose to the infection with Hepatitis C, in particular, 
substance abuse, and intravenous drug use.  The examiner 
found that it is possible that the veteran got Hepatitis C 
through sexual contact since he had two documented sexually 
transmitted diseases, but noted that it is unusual that the 
veteran never had biochemical evidence of Hepatitis during 
his service in his November 1981 and November 1982 blood 
tests.  The examiner stated that the way Hepatitis C was 
detected before the definitive tests were available was 
through elevation of the liver enzymes, and that it would be 
helpful to get Dr. T's records to determine when the veteran 
had abnormal liver enzymes and whether he used cocaine.

On a January 2005 supplementary opinion, the same VA examiner 
found that although the veteran did have evidence of sexually 
transmitted disease twice while in service and that this 
history may be present in up to 15 percent of patients with 
Hepatitis C, the absence of biochemical evidence of Hepatitis 
in service (twice after sexually transmitted diseases) makes 
the diagnosis of Hepatitis C during active duty unlikely.    

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for Hepatitis C.  Although there is a discrepancy 
in the medical findings on whether the veteran's Hepatitis C 
is related to service, the Board finds that the June 2003 VA 
report and the January 2005 VA opinion are the most 
probative, in that the examiner specifically reviewed the 
veteran's claims file and provided the clinical basis for why 
it was unlikely that the veteran's Hepatitis C was incurred 
in service.  The VA examiner noted that other medical 
evidence supports a relationship between Hepatitis C and 
service, including the studies showing a correlation between 
sexually transmitted diseases and Hepatitis, the veteran's 
history of sexually transmitted disease, and Dr. T's 
assertion that there were no tests to diagnose Hepatitis when 
the veteran was in service.  However, the examiner still 
found that in the veteran's case, it was unlikely that 
Hepatitis C was incurred in service based on the lack of 
biochemical findings in November 1981 and November 1982.  The 
VA examiner stated that even though there were no tests to 
detect Hepatitis until 1990, physicians would look at the 
enzyme levels in the liver to detect Hepatitis C; and that 
the veteran had normal liver enzymes in service in November 
1981 and November 1982, even after his sexually transmitted 
diseases were treated.  Although the VA examiner indicated 
that he needed to see Dr. T's records to assess the veteran's 
enzyme levels, he stated that he had reviewed the veteran's 
medical records, and documented Dr. T's medical findings.  
Moreover, Dr. T's records pertain to treatment in the early 
1990's when it has already been shown that the veteran had 
Hepatitis C. 

While Dr. T found a positive correlation between the 
veteran's Hepatitis C and service, his bases for this opinion 
are dubious.  First, Dr. T stated in August 1997 that it was 
likely that Hepatitis C was incurred in 1980, based on a 
previous liver biopsy.  It is not clear which liver biopsy 
Dr. T is referring to.  The only laboratory findings in 
service are negative.  There is a liver biopsy in February 
1995 showing a positive Hepatitis C test, but there is no 
indication in that report that Hepatitis C was incurred in 
1980.  Second, in July 1998, Dr. T stated that the veteran 
must have acquired Hepatitis C from sexual contact in service 
because he had no other risk factors, such is intravenous 
drug use.  However, Dr. T's opinion does not account for the 
evidence of record, which shows a past history of drug abuse.  
The veteran's wife refused to refill the veteran's 
prescription in 1995 due to his history of drug abuse, and 
the veteran stated on a September 1998 medical report that he 
had a history of drug abuse.  On the February 1995 biopsy 
report, it was noted that clinical correlation is suggested 
for the possibility of early changes of autoimmune or drug 
related liver disease on underlying Hepatitis C.  Last, Dr. T 
stated in July 1998 that his opinion was speculative, 
although he found it to be the only logical result.   

Additionally, none of the remaining evidence provides a 
probative medical opinion, which relates the veteran's 
Hepatitis C to service.  The other September 1998 private 
medical record merely reports on the veteran's opinions on 
how he contracted Hepatitis C.  The April 2001 VA examiner 
stated that her opinions would be speculative and that she 
would be unable to determine exactly when the veteran 
developed Hepatitis C.  She also noted that Dr. T's opinion 
was presumptive and without good grounds, due to the 
veteran's history of drug abuse and alcoholism.

Accordingly, the Board gives greatest weight to the June 2003 
VA findings and January 2005 VA medical opinion, which 
provided a sound clinical basis against a finding of an in-
service incurrence of Hepatitis C.  Although the veteran has 
argued that his Hepatitis C is related to his military 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the most 
probative medical evidence of record, which does not show 
that the veteran's Hepatitis C is related to service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In sum, the service connection claim for Hepatitis C is 
denied.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does not 
apply and the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for Hepatitis C is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


